UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FIDELITY BOND Investment Company Act File Number 811-4946 THOMPSON PLUMB FUNDS, INC.(Exact name of registrant as specified in charter) 918 Deming WayMadison, Wisconsin 53717(Address of principal executive offices)(Zip code) Registrant's telephone number, including area code: (608) 827-5700 Date of fiscal year end: 11/30/2010 Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. THOMPSON PLUMB FUNDS, INC. By: /s/ Lesley T. Bailey Lesley T. Bailey Secretary Date: August 16, THOMPSON PLUMB FUNDS, INC. Officer’s Certificate The undersigned, Nedra Pierce, Chief Compliance Officer of Thompson Plumb Funds, Inc. (the "Company"), hereby certifies that the following are resolutions unanimously passed by the Board of Directors of the Company, including all of the Directors who are not "interested persons" (as that term is defined in the Investment Company Act of 1940) of the Company, at regular meetings of the Board of Directors held on August 12, 2010: RESOLVED, that, pursuant to the requirements of Section 17(g) of the Investment Company Act of 1940 and Rule 17g-1 thereunder, the fidelity bond (Bond No. 87044110B) issued to Thompson Plumb Funds, Inc. (the “Company”) by ICI Mutual Insurance Company in the amount of $900,000 for the period from June 30, 2010 to June 30, 2011, in the form presented with these resolutions (the "Fidelity Bond"), is hereby approved, which Fidelity Bond protects the Company against larceny or embezzlement by any of its officers and employees who singly, or jointly with others, may have access to securities or funds of the Company or any mutual fund series thereof, either directly or indirectly or through authority to draw upon such funds or direct the disposition of such securities, and which Fidelity Bond specifies that it is not to be canceled, terminated or modified except upon at least 60 days' written notice by the acting party to the affected party, and by the insurance company to the Company and the Securities and Exchange Commission; and FURTHER RESOLVED, that the officers of the Company are hereby authorized and directed at all times to maintain the Fidelity Bond in an amount adequate to satisfy the requirements of Rule 17g-1, and to adjust the coverage when they deem it necessary and prudent without the need for prior approval of the board of directors of the Company ; and FURTHER RESOLVED, that each mutual fund series of the Company shall pay a portion of the premium for the Fidelity Bond which bears the same relationship to the total premium as the total assets of the series bears to the aggregate assets of the Company; and FURTHER RESOLVED, that Nedra Pierce, Chief Compliance Officer of the Company, is hereby directed to make such filings with and give such notices to the Securities and Exchange Commission as are required by Rule 17g-1 under the Investment Company Act of 1940. A true and complete copy of the Fidelity Bond (including all riders and amendments thereto) is attached hereto as Exhibit A. The period covered by the Fidelity Bond as to which premiums have been paid began on June 30, 2010 and continues until June 30, 2011. IN WITNESS WHEREOF, the undersigned has executed this Certificate in her own hand on this 16th day of August, 2010. /s/ Nedra S. Pierce Nedra S. Pierce, Chief Compliance Officer ICI MUTUAL INSURANCE COMPANY,a Risk Retention Group 1t.
